DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 07, 2022 has been entered.

Response to Arguments
2.	This action is response to applicant’s communication filed on 06/07/2022. Based on new ground of rejection, applicant’s arguments regarding prior art rejection are moot.


Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.         Claims 1-4 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Frenne et al. (US 2014/0301283, hereinafter Frenne) in view of Ekpenyong et al. (US 2016/0192388, hereinafter Ekpenyong).
Regarding claims 1 and 8, Frenne discloses:
a receiver that receives downlink control information using search space (para 0129-0131; downlink control channel message sent to UE in the search space) including a plurality of subsets (para 0081; search space is divided into one or more groups) to which precoding is applied (para 0083; precoding search space).
	Frenne does not explicitly disclose a processor that controls to perform transmission or reception of a shared channel based on the downlink control information; and wherein a subset and a demodulation reference signal (DMRS) corresponding to the subset are adjacently mapped from a beginning in a slot.
In an analogous art, Ekpenyong disclose a processor that controls to perform transmission or reception of a shared channel based on the downlink control information (DCI contains information for transmission of shared channel); and wherein a subset and a demodulation reference signal (DMRS) corresponding to the subset are adjacently mapped from a beginning in a slot (para 0107 and 0112; claim 20; mapping of the subset and DMRS in the same slot). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frenne's device by adding Ekpenyong’s disclosure in order to increase service availability, and usage of a communication system.
	Regarding claim 2, Frenne discloses wherein the receiver demodulates the plurality of subsets based on mutually different reference signals (para 0006; 0008 and 0009; UE uses different reference symbols to demodulate the downlink transmission).
Regarding claim 3, Frenne discloses wherein a subset and a reference signal corresponding to the subset are mapped together to a specific frequency range within the search space (Para 0016; 0029; 0083 and 0094; each CCE is mapped to 9 resource element groups (REGs) consisting of 4 RE each.  The REGs for a given CCE are distributed over the system bandwidth to provide frequency diversity for a CCE).
Regarding claim 4, Frenne discloses wherein a subset and a reference signal wherein a subset and a reference signal corresponding to a different subset from the subset are mapped to different frequency ranges within the search space (para 0094; 0105 and 0115; two independent and frequency-division-multiplexed set of antenna ports are separately associated with the upper and lower sets of eREGs.  This makes it possible to have different transmission modes (UE-specific precoding or diversity) apply to groupings of eREGs in the upper and lower sets.  Thus, for example, it is possible to map eREGs 1-4 to AP7 and AP8 in the manner shown in FIG. 16, to achieve antenna diversity for the corresponding ePDCCHs, while simultaneously using the mapping shown in FIG. 17 for eREGs 5-8, to utilize UE-specific precoding for the corresponding ePDCCH).  
	Regarding claim 6, Frenne does not explicitly disclose wherein the processor controls to perform transmission or reception of the shared channel based on the downlink control information that is determined based on each downlink control information and/or at least one of received power, received quality and a received signal-to-interference power ratio of a reference signal
associated with the downlink control information from multiple downlink control information received using the plurality of subsets.
	In an analogous art, Ekpenyong discloses wherein the processor controls to perform transmission or reception of the shared channel based on the downlink control information that is determined based on the downlink control information that is determined based on each downlink control information and/or at least one of received power, received quality (para 0034; quality) and a received signal-to-interference power ratio of a reference signal associated with the downlink control information from multiple downlink control information received using the plurality of subsets (para 0059; SNR). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frenne 's device by adding Ekpenyong’s disclosure in order to enhance transmission capacity of a communication system.
	Regarding claim 7, Frenne does not explicitly disclose wherein the processor controls to perform transmission or reception of the shared channel based on the downlink control information that is determined based on given information included in at least one downlink control information from multiple downlink control information received using the plurality of subsets.
	In an analogous art, Ekpenyong discloses wherein the processor controls to perform transmission or reception of the shared channel based on the downlink control information (para 0015-0016; DCI contains information for transmission and reception of shared channel) that is determined based on given information included in at least one downlink control information from multiple downlink control information received using the plurality of subsets (para 0091). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Frenne 's device by adding Ekpenyong’s disclosure in order to enhance transmission capacity of a communication system.

Conclusion                                        
                        4.         Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMINA CHOUDHRY whose telephone number is (571)270-7102.  The examiner can normally be reached on Monday to Thursday (7:30 a.m. to 5.00p.m.).
                                    If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on (571)272-3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAMINA F CHOUDHRY/           Primary Examiner, Art Unit 2462